                   IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,

                     Plaintiff,

v.                                                CIVIL ACTION NO. 1:17CV52
                                                        (Judge Keeley)

ELLEN RUTH COSTLOW AND
STATE TROOPER MICHAEL KIEF

                     Defendants.


          AMENDED1 MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

       According to the plaintiff, Scott T. Ballock (“Ballock”), the

Federal Bureau of Investigation (“FBI”) terminated his employment

as a consequence of his arrest by the West Virginia State Police in

2013. Characterizing the events leading to his termination as an

elaborate conspiracy, Ballock filed this lawsuit under 42 U.S.C. §

1983 and West Virginia state law against his former spouse, Ellen

Ruth       Costlow   (“Costlow”),   and   three   (3)   West   Virginia   State

Troopers,       Michael Kief (“Kief”), Ronnie M. Gaskins (“Gaskins”),

and Chris Berry (“Berry”).2 Pending before the Court are motions

for summary judgment filed by Kief and Costlow, the remaining



       1
           The amendments are for editorial purposes only.
       2
       Berry was dismissed from the case on October 11, 2019 and
Gaskins was dismissed from the case on December 6, 2019 (Dkt. Nos.
139, 146).
BALLOCK V. COSTLOW, ET AL.                                        1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

defendants in the case (Dkt. Nos. 114; 116). For the reasons that

follow, the Court GRANTS Kief’s motion, GRANTS IN PART Costlow’s

motion, and DISMISSES the federal claims with prejudice.

                                I. BACKGROUND

      As it must, the Court recites the facts in the light most

favorable to the non-moving party, Ballock. See Providence Square

Assocs., L.L.C. v. G.D.F., Inc., 211 F3d 846, 850 (4th Cir. 2000).

A.    Family Court Proceedings and Criminal Charges

      After a tumultuous marriage, Costlow filed for divorce from

Ballock in October, 2012 (Dkt. No. 116-1 at 2). Almost a year

later, in August, 2013, Ballock’s father, Tom Ballock, called Kief

to accuse Costlow of having an affair with Berry (Dkt. No. 116-1 at

6).   As   part   of   his   investigation   into   the   allegation,   Kief

questioned Costlow, who then filed a criminal complaint against

Ballock, alleging harassment. Id. at 7, 8. Kief assigned Gaskins to

investigate that complaint.

      Based on his review of 3,000 email and text messages between

Ballock and Costlow contained on a DVD-R provided to him by

Costlow, Gaskins submitted a report and the DVD-R to Monongalia

County Assistant Prosecuting Attorney Cindy Scott (“Assistant

                                      2
BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

Prosecuting Attorney Scott”) for her consideration. After her

review of the documents, Scott advised Gaskins to charge Ballock

with Harassment and Harassment by Electronic Device (Dkt. Nos. 116-

1 at 7, 116-6 through 116-16). See also W. Va. Code §§ 61-2-9a(b),

61-3C-14a(a)(2).

     Thereafter,   on   September       12,   2013,   Monongalia    County

Magistrate Sandy Holepit (“Magistrate Holepit”) received Gaskins’s

complaint and, finding probable cause, issued two warrants for

Ballock’s arrest. The West Virginia State Police (“State Police”)

arrested Ballock the next day outside the Monongalia County Family

Court (“Family Court”) courtroom, during a recess in a child

custody hearing involving Ballock and Costlow (Dkt. Nos. 49 at 5;

116-20).

     Ballock contends that the investigation and arrest were part

of a coordinated effort between Kief and Costlow to “benefit

Costlow in Family Court proceedings and to damage and harm [him]

personally.” (Dkt. Nos. 49 at 5). In support, he relies on a

comment made by the Family Court judge that Ballock’s arrest may

have been the result of an effort to influence him (Dkt. No. 114-

26). Ballock asserts that, before the hearing, Costlow had emailed

                                    3
BALLOCK V. COSTLOW, ET AL.                                          1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

Gaskins providing the date and time of the custody hearing (Dkt.

No. 114-26). Kief contends that the location of the arrest was

based solely on the safety concerns of the State Police officers

who knew that Ballock, as an FBI agent otherwise authorized to

carry a firearm, would not be armed inside the Monongalia County

courthouse (Dkt. No. 114-19 at 10).

        On May 9, 2014, the Family Court entered a final divorce

decree    that    included    “permanent   injunctive   relief”   enjoining

Ballock and Costlow from “contact[ing] any employer regarding the

other party in any fashion whatsoever” (Dkt. No. 117-1). Attached

to the decree was a handwritten “mutual no contact order” that

stated, in pertinent part:

        She is not to communicate with SB’s Employer FBI, ever
        He is not to contact/communicate with EB’s employer,
        ever, present or future
        Email & Text only as to kids
        Nothing will be posted on the internet by SB or TB

Id. (formatting in original).

        Nearly two years after entry of this divorce decree, in April,

2016,     the    Monongalia   County   Prosecuting   Attorney     moved   for

dismissal of the criminal charges against Ballock (Dkt. No. 49 at

6). As part of the motion, she included a written acknowledgment by

                                       4
BALLOCK V. COSTLOW, ET AL.                                        1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

Ballock (1) that probable cause had existed for his arrest, and (2)

that he had continued to communicate with Costlow long after she

directed him to stop (Dkt. No. 114-21 at 3).3 Also, as part of the

dismissal   of   the   harassment   charges,   Costlow   agreed    not   to

communicate “any disparaging information or commentary to Scott

Ballock’s employer or place of employment.” Id. Finally, both

Ballock and Costlow agreed that the Family Court would retain

jurisdiction over any future family issues. Ballock’s criminal

charges were expunged on July 13, 2016 (Dkt. No. 49 at 7).

     Ballock now argues that the dismissal of the criminal charges

evinces the malign nature of Kief’s motive. He notes the apparent

close contact between Kief and Costlow from the time the criminal

case against him was filed until his termination by the FBI. He

further points to the fact that Kief and Costlow exchanged emails

on topics ranging from evidence of Ballock’s defense to suggested

topics of discussion for Kief when he met with the FBI (Dkt. Nos.

114-27; 114-29).


     3
      Ballock now disclaims the truthfulness of his admission that
probable cause existed, but it is telling that, in his deposition,
he admitted that he continued to message Costlow after she asked
him to stop doing so (Dkt. Nos. 114-2 at 10; 124 at 6).

                                    5
BALLOCK V. COSTLOW, ET AL.                                1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

B.   FBI Termination

     During the State Police investigation, either Kief or Gaskins

notified the FBI that Ballock was under criminal investigation for

harassing his wife (Dkt. Nos. 114-1 at 8; 114-3 at 11). Pointing

out that Gaskins had provided the FBI with a copy of the DVD-R

containing Ballock’s email and text messages to Costlow (Dkt. No.

114-1 at 8-9), Ballock contends that this disclosure must have

prompted the FBI to initiate its own investigation into Costlow’s

allegations of harassment (Dkt. Nos. 114-22 at 1). But no matter

what may have prompted the FBI’s investigation, it is undisputed

that, as part of that investigation, the FBI interviewed both Kief

and Costlow (Dkt. Nos. 114-1 at 19; 114-3 at 16-17; 114-24 at 5;

116-1 at 9). According to Ballock’s theory of the case, these

interviews establish that Costlow, with the assistance of Kief,

violated the no-contact agreements that were attached to the motion

to dismiss Ballock’s criminal charges and also her divorce decree.

     After the conclusion of the FBI’s investigation, its Office of

Professional Responsibility (“OPR”) sent a letter to Ballock on

April 10, 2017, notifying him that, by a preponderance of evidence

standard, it had concluded that he had committed an offense under

                                6
BALLOCK V. COSTLOW, ET AL.                                          1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

W. Va. Code § 61-3C-14(a) and was recommending his dismissal (Dkt.

No. 114-22). On September 21, 2017, the FBI’s Assistant Director of

Human    Resources   concurred   with     the   OPR’s   recommendation   and

dismissed     Ballock   for   conduct     representing     a   willful   and

intentional violation of FBI rules and regulations (Dkt. No. 114-19

at 1). Ballock appealed his termination and, in September, 2017,

his case was remanded for re-adjudication (Dkt. No. 114-25 at 1-2).

        Following that re-adjudication, the OPR, on November 15, 2018,

again recommended that Ballock be dismissed. The OPR based its

recommendation on three independent reasons: (1) misuse of a

weapon/safety violation; (2) unprofessional off-duty conduct; and

(3) lack of candor/lying under oath (Dkt. No. 114-24). Ultimately,

on March 5, 2019, the FBI’s Acting Assistant Director terminated

Ballock (Dkt. No. 114-25). Relevant to the issues raised here, the

FBI’s letter of dismissal specifically states that it did not

consider    Ballock’s   arrest   in   reaching    its   decision.   Ballock,

however, insists that his arrest triggered a chain of events

ultimately leading to his termination. Id. at 4.




                                      7
BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

C.    The Instant Case

      Ballock alleges that shortly after he filed his pro se

complaint on April 6, 2017, naming State Troopers Kief, Gaskins,

and Berry as defendants, an unidentified representative of the

State Police visited the FBI’s Clarksburg, West Virginia Resident

Agency to complain about Ballock’s lawsuit (Dkt. No. 49 at 31).

While Kief acknowledges that he called the FBI on April 10, 2017,

but   only   after   Ballock   harassed   the   State   Troopers    at   the

Morgantown State Police detachment (Dkt. No. 114-1 at 11), he

adamantly denies either visiting the FBI or filing a complaint

against Ballock (Dkt. No. 114-3 at 20, 23). Ballock, for his part,

admits that he visited the Morgantown State Police detachment, but

claims his purpose was not harassment but to serve the State Police

defendants in person with his lawsuit. Id.

D.    Procedural Background

      After Ballock filed his first complaint pro se on April 6,

2017 (Dkt. No. 1), three amendments followed. He was represented by

counsel by the time he filed his second amended complaint on

October 13, 2017 and third amended complaint on December 20, 2017

(Dkt. Nos. 45, 49). As currently postured, his third amended

                                    8
BALLOCK V. COSTLOW, ET AL.                                              1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

complaint alleges causes of action under both 42 U.S.C. § 1983 and

West Virginia state law (Dkt. No. 49).

        Following the conclusion of discovery, the State Trooper

defendants and Costlow filed motions for summary judgment on July

8, 2019 (Dkt. Nos. 114; 116). Ballock also filed a motion for

partial summary judgment as to Costlow and Kief on July 9, 2019

(Dkt. No 117). On October 11, 2019, the Court denied Ballock’s

motion (Dkt. No. 139). It also granted in part the State Trooper

defendants’ motion and dismissed Berry from the case with prejudice

(Dkt. No. 139). Later, on December 6, 2019, the parties stipulated

to the dismissal, with prejudice, of all claims against Gaskins

(Dkt.    No.   146).   Thus,   only   Kief   remains   as   a   State   Trooper

defendant.

        Ballock’s claims against Kief include allegations of (1) abuse

of process under § 1983 and state law; (2) malicious prosecution

under § 1983 and state law; (3) conspiracy under § 1983 and state

law; (4) intentional infliction of emotional distress under state

law; and (5) tortious interference with an employment contract

under state law (Dkt. No. 49). He asserts those same claims against




                                       9
BALLOCK V. COSTLOW, ET AL.                                            1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

Costlow,4 as well as claims of defamation under § 1983 and state

law, and slander and breach of contract of under state law. Id.

                           II. LEGAL STANDARD

     Summary    judgment   is   appropriate       where   the    “depositions,

documents,     electronically   stored       information,       affidavits   or

declarations,    stipulations   .   .    .   ,   admissions,     interrogatory

answers, or other materials” establish that “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed R. Civ. P. 56(a), (c)(1)(A). When

ruling on summary judgment, the Court reviews evidence “in the

light most favorable” to the nonmoving party. Providence Square

Assocs., L.L.C. v. G.D.F., Inc., 211 F.3d 846, 850 (4th Cir. 2000).

The Court must avoid weighing the evidence or determining its truth

and limit its inquiry solely to a determination of whether genuine

issues of triable fact exist. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986).

     The moving party bears the initial burden of informing the


     4
      Counts Ten and Eleven both allege tortious interference with
an employment contract. Although Count Ten is filed against both
Costlow and Kief, it alleges no facts involving Costlow. Therefore,
the Court will DISMISS Count Ten WITH PREJUDICE as to Costlow.

                                    10
BALLOCK V. COSTLOW, ET AL.                                          1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

Court    of   the   basis   for   the   motion   and   of   establishing   the

nonexistence of genuine issues of fact. Celotex Corp. v. Catrett,

477 U.S. 317, 323 (1986). Once the moving party has made the

necessary showing, the non-moving party “must set forth specific

facts showing that there is a genuine issue for trial.” Anderson,

477 U.S. at 256 (internal quotation marks and citation omitted).

The “mere existence of a scintilla of evidence” favoring the

non-moving party will not prevent the entry of summary judgment;

the evidence must be such that a rational trier of fact could

reasonably find for the nonmoving party. Id. at 248–52.

                       III. APPLICABLE FEDERAL LAW

        Title 42 U.S.C. § 1983 provides a remedy for those who suffer

a “deprivation of any rights, privileges, or immunities secured by

the Constitution and laws” by one acting “under color of any

statute, ordinance, regulation, custom, or usage, of any State.”

The essential elements of a § 1983 action are that the defendant

(1) was acting under color of state law and (2) deprived plaintiff

of a right, privilege, or immunity secured by the Constitution or

laws of the United States. Clark v. Link, 855 F.2d 156, 161 (4th

Cir. 1988) (citing Briley v. California, 564 F.2d 849, 853 (9th

                                        11
BALLOCK V. COSTLOW, ET AL.                                      1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

Cir. 1977)). The first element of a § 1983 claim requires the

conduct allegedly causing the deprivation of rights to be fairly

attributable to the state. Conner v. Donnelly, 42 F.3d 220, 223

(4th Cir. 1994). Generally, a public employee acts under color of

law “while acting in his official capacity or while exercising his

responsibilities pursuant to state law.” Id. (quoting West v.

Atkins, 487 U.S. 42, 50 (1988)).

     Section 1983 is available even if a plaintiff can seek

vindication   of   rights   through    the   enforcement   of   a   state

constitution or statute. “The federal remedy is supplementary to

the state remedy, and the latter need not be first sought and

refused before the federal one is invoked.” Zinermon v. Burch, 494

U.S. 113, 124 (1990) (quoting Monroe v. Pape, 365 U.S. 167, 183

(1961)). Accordingly, when a court has original jurisdiction over

§ 1983 claims, it also has supplemental jurisdiction over “all

other claims that are so related . . . that they form part of the

same case or controversy.” 28 U.S.C. § 1367.




                                  12
BALLOCK V. COSTLOW, ET AL.                                 1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

                             IV. ANALYSIS

A.   CLAIMS AGAINST DEFENDANT STATE TROOPER MICHAEL KIEF

     Kief’s role in the events at issue include having contacted

Costlow after Tom Ballock called him, and also having assigned

Gaskins to investigate the harassment complaint filed by Costlow.

In addition, he was present when Ballock was arrested at the Family

Court, and also attended the hearing on the state’s motion to

dismiss the criminal charges against Ballock. He communicated with

Costlow via email during the pendency of the state criminal charges

and also during the FBI’s administrative investigation. He was

interviewed by the FBI as part of its investigation and called the

FBI after Ballock visited the State Police detachment.

     1. Counts One and Four: Abuse of Process under § 1983 and
     State Law

     Kief argues he is entitled to summary judgment on Counts One

and Four because Ballock cannot point to a willful or malicious

misuse of the criminal complaint and arrest process, and because

the statute of limitations has run on Ballock’s § 1983 cause of

action (Dkt. No. 114-1 at 15-17).

     In support of his abuse of process claims, Ballock contends


                                  13
BALLOCK V. COSTLOW, ET AL.                                       1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

three improper purposes motivated Kief’s actions: (1) intent to

prejudice the Family Court judge; (2) intent to have Ballock

terminated by the FBI; and (3) intent to intimidate Ballock’s

father, who maintained a website containing disparaging remarks

about Costlow (Dkt. Nos. 117 at 4-5; 124 at 19). As explained

below, even if true, none of these purposes establishes an improper

use of the process itself.

            a. State Abuse of Process Claim

     An abuse of process claim consists of the willful or malicious

misuse or misapplication of lawfully issued process to accomplish

some purpose not intended or warranted by that process. Williamson

v. Harden, 585 S.E.2d 369, 372 (W. Va. 2003) (quoting Preiser v.

MacQueen, 352 S.E.2d 22, 28 (W. Va. 1985)). The elements of an

abuse of process claim include “first, an ulterior purpose, and

second, a willful act in the use of the process not proper in the

regular conduct of the proceeding.” Preiser, 352 S.E.2d at 28 n.8

(emphasis   added)   (citation   omitted).   Notably,   “there    is   no

liability where the defendant has done nothing more than carry out

the process to its authorized conclusion, even though with bad

intentions.” Id.

                                  14
BALLOCK V. COSTLOW, ET AL.                                1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

     The tort of abuse of process focuses on the use of the process

itself, and not on the initiation of the process:

     The distinctive nature of an action for abuse of process
     . . . is that it lies for the improper use of a regularly
     issued process, not for maliciously causing process to
     issue . . . As to the proof of malice, we have seen that
     such proof is not necessary as to the issuance, but is
     necessary to the use, of the process, in order to sustain
     an action of this character.

S. States Coop. Inc. v. I.S.P. Co., 198 F. Supp. 2d 807, 816 (N.D.

W. Va. 2002) (quoting Preiser, 352 S.E.2d 28-29).

     The decision in Rami v. Sovereign Bank N.A highlights the

difference between improper use and improper initiation of process.

Rami v. Sovereign Bank N.A., No. 3:12-CV-87, 2013 WL 412623 (N.D.

W. Va. Feb. 1, 2013). The plaintiff in Rami alleged that a bank had

fraudulently foreclosed on his property to create a strategically

low bid in order to inflate the amount of its deficiency judgment

against him. Id. at *2. The court held that the plaintiff had

failed to show (1) that the bank had an ulterior purpose in the

deficiency judgment proceedings other than the lawful purpose of

obtaining the judgment or (2) that the bank did some willful act

during the course of the deficiency judgment proceeding that was

not proper in the regular conduct of the proceeding. Id. at *3.

                                15
BALLOCK V. COSTLOW, ET AL.                                       1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

     So too here. Although the three improper purposes Ballock

intuits to Kief speak to why Kief may have initiated Ballock’s

arrest (attempting to influence the Family Court judge may speak to

an ulterior purpose for the location of arrest), it is undisputed

that both the State Police and the FBI had legitimate safety

concerns to “ensure [Ballock] was unarmed and to minimize the risk

of violence” during his arrest (Dkt. No. 114-19 at 10). And there

is no evidence that, at the time the Family Court judge made his

comments, he had any knowledge of such concerns (Dkt. Nos. 114-1 at

27; 114-19 at 11). Therefore, the unrefuted evidence of record

establishes that Kief and the State Police had legitimate reasons

for arresting Ballock when, where, and how they did.

     Moreover,   no   irregular   or    unlawful   acts   occurred   during

Ballock’s arrest. He was never handcuffed (Dkt. Nos. 114-2 at 28)

and, according to Kief, the arresting officers immediately “took

him upstairs and got him arraigned” (Dkt. No. 114-3 at 24). As in

Rami, no act occurred that was not in the regular course of an

arrest, and no evidence of record rises to the level of an abuse of

the criminal process by Kief.




                                   16
BALLOCK V. COSTLOW, ET AL.                                            1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

            b. Section 1983 Abuse of Process Claim

     A § 1983 abuse of process claim, like a state claim for abuse

of process, emphasizes the difference between improper initiation

and improper use of process; each requires improper use as a

necessary element. Although the Fourth Circuit has not explicitly

analyzed the nature of an abuse of process claim under § 1983,

other circuits have held that abuse of process is, in effect, a

denial of procedural due process. Cook v. Sheldon, 41 F.3d 73, 80

(2d Cir. 1994) (citing Jennings v. Shuman, 567 F.2d 1213, 1220 (3d

Cir. 1977)). The Supreme Court of the United States elaborated on

the nature of the federal action in the seminal case of Heck v.

Humphrey, 512 U.S. 477, 486 (1994), stating that “[t]he gravamen of

that tort is . . . some extortionate perversion of lawfully

initiated    process   to    illegitimate   ends.”   (internal       citations

omitted).

     The same reasons that bar Ballock’s state law abuse of process

claim bar his federal claim. Based on the uncontested evidence, no

rational trier of fact could find that Kief misused Ballock’s

lawfully    issued   and    executed   arrest   warrant   for   an    improper

purpose. Further, Ballock has not shown any process he was denied

                                       17
BALLOCK V. COSTLOW, ET AL.                                        1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

in   his   criminal   proceeding,   his   divorce   proceeding,    or   the

termination of his employment. Therefore, to the extent that the

essence of a § 1983 abuse of process claim involves a denial of

procedural due process, Ballock has failed entirely to make out any

such claim against Kief. Kief therefore is entitled to summary

judgment on Counts One and Four.

            c. Statute of Limitations

      In the alternative, both the state and federal abuse of

process claims are time-barred. Courts hearing § 1983 claims apply

the “most analogous state statute of limitations.” Owens v. Okure,

488 U.S. 235, 240 (1989) (quoting Wilson v. Garcia, 471 U.S. 261

(1985)). In West Virginia, § 1983 actions are considered personal

injury actions subject to the two year statute of limitations.

McCausland v. Mason Cnty. Bd. of Educ., 649 F.2d 278, 279 (4th Cir.

1981); W. Va. Code § 55-2-12.

      Although   state   law   governs    the   applicable   statute    of

limitations, “federal law controls” when “[t]he applicable statute

of limitations begins to run once a claim accrues.” A Society

Without a Name v. Virginia, 655 F.3d 342, 348 (4th Cir. 2011)

(citing Cox v. Stanton, 529 F.2d 47, 50 (4th Cir. 1975)). An abuse

                                    18
BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

of process claims accrues on the date a plaintiff is arrested.

Denmark v. Starcher, No. 1:14CV58, 2014 WL 7272789, at *5 (N.D. W.

Va. Dec. 18, 2014).

     The statute of limitations on a state law abuse of process

claim is even shorter: “An action for abuse of process must be

brought within one year from the time the right to bring the action

accrued,”   that   is,   “from   the    termination   of   the   acts   which

constitute the abuse complained of, and not from the completion of

the action in which the process issued.” Preiser, 352 S.E.2d at 29

(citing 1 A.L.R. 3d 953-54 (1965)). Here, the investigation and

arrest ended on the day of Ballock’s arrest, September 13, 2013

(Dkt. Nos. 49 at 5). Ballock, however, did not file his first

complaint until April 6, 2017 (Dkt. No. 1). Accordingly, both his

federal and state abuse of process claims are untimely, and Kief is

entitled to summary judgment as to Counts One and Four based on the

alternative ground that these claims are untimely filed.

     2. Counts Two and Five: Malicious Prosecution under § 1983 and
     State Law

     Ballock alleges that Kief and Costlow initiated the criminal

charges against him “not out of a belief that probable cause



                                       19
BALLOCK V. COSTLOW, ET AL.                                  1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

existed for their issuance . . . but in an attempt to punish . . .

and improperly assist [Costlow] in another proceeding” (Dkt. No. 49

at 22). Kief contends that probable cause existed for the charges

against Ballock and his arrest (Dkt. No. 144-1 at 12-15).

     The required elements of a malicious prosecution claim under

West Virginia state law include:

     (1) that the prosecution was set on foot and conducted to
     its termination, resulting in plaintiff’s discharge; (2)
     that it was caused or procured by defendant; (3) that it
     was without probable cause; and (4) that it was
     malicious. If plaintiff fails to prove any of these, he
     can not recover.

Goodwin v. City of Shepherdstown, 825 S.E.2d 363, 368 (W. Va. 2019)

(citing Radochio v. Katzen, 114 S.E. 746 (W. Va. 1922)).

     In the Fourth Circuit, the foundational element for a § 1983

claim for malicious prosecution is an unlawful seizure in violation

of the Fourth Amendment. Brooks v. City of Winston-Salem, 85 F.3d

178, 184 (4th Cir. 1996). Thus, Ballock must prove that a defendant

caused a seizure pursuant to legal process unsupported by probable

cause, and that criminal proceedings terminated in his favor. Evans

v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012).

     Here, probable cause existed for Ballock’s arrest. In addition



                                20
BALLOCK V. COSTLOW, ET AL.                                           1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

to Gaskin’s assessment that probable cause for criminal harassment

charges existed based on Ballock’s messages to Costlow, Assistant

Prosecuting Attorney Scott determined there was probable cause to

pursue harassment charges against Ballock. See, e.g., Evans, 703

F.3d at 647-48 (holding that, in § 1983 cases, acts of independent

decision-makers, such as prosecutors and judges, shielded police

officers from a malicious prosecution claim when there was no

evidence that an officer misled or pressured the prosecutor); Pote

v. Jarrell, 412 S.E.2d 779, 775 (W. Va. 1991) (explaining that

acting   on   advice   of   counsel   can    be   an   absolute   defense   for

malicious prosecution when prosecution was in good faith and

obtained after an accurate disclosure of the facts on which advice

is   sought   (citations    omitted)).      And   Magistrate   Holepit   found

probable cause to issue warrants for Ballock’s arrest. The FBI, as

well, concluded by a preponderance of evidence that Ballock had

harassed Costlow through his emails and text messages (Dkt. Nos.

114-19 at 15; 114-22 at 12; 114-24 at 4; 114-25 at 3).

      The topics of Ballock’s email and text messages ranged from

insults regarding Costlow’s parenting and sex life (Dkt. Nos. 114-

7; 114-10) to unrequited attempts at reconciliation (Dkt. Nos. 114-

                                      21
BALLOCK V. COSTLOW, ET AL.                                        1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

9; 116-13). The volume and frequency of these communications were

staggering; among others, Ballock sent Costlow 61 text messages

over a 12-hour period on May 17, 2013 (Dkt. No. 116-15), and 40

emails in just over 2 hours on October 11, 2012 (Dkt. No. 114-12).

It is beyond dispute that, in total, the content and number of

these messages established probable cause that Ballock “repeatedly

harass[ed] . . . another.”5 W. Va. Code § 61-2-9a(b).

      Moreover, Ballock conceded as much in his deposition, where he

admitted that he continued to contact Costlow after she had asked

him to stop (Dkt. No. 114-2 at 10). This alone establishes probable

cause that he “us[ed] a . . . mobile phone . . to . . . [m]ake

contact with a person after being requested by the person to

desist.” W. Va. Code § 61-3C-12(a)(2). Thus, Ballock’s denial that

he   voluntarily   admitted   to   the   Monongalia   County   Prosecuting

Attorney that probable cause existed for his arrest is overwhelmed

by evidence that probable cause did exist.

      Nor can Ballock establish that his prosecution was undertaken



      5
       “Harasses” is defined as willful conduct directed at a
specific person or persons which would cause a reasonable person
mental injury or emotional distress. W. Va. Code § 61-2-9a(f)(3).

                                    22
BALLOCK V. COSTLOW, ET AL.                                             1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

with malice, which constitutes a separate element of his state law

malicious prosecution claim. Magistrate Holepit’s issuance of two

warrants is fatal to Ballock’s contention that Kief acted with

“malign intent” because the issuance of an arrest warrant is the

“clearest      indication”    that   [Kief]   “acted     in   an    objectively

reasonable manner, or in ‘objective good faith’.” Messerschmidt v.

Millender, 565 U.S. 535, 546 (2012) (internal citation omitted).

Even if the ultimate dismissal of the criminal charges could be

considered     a     termination   in   Ballock’s    favor,    this   fact    is

immaterial inasmuch as the other two other elements of Ballock’s

claim     of   malicious     prosecution––lack    of     probable   cause    and

malice––are lacking. Kief therefore is entitled to summary judgment

as to Counts Two and Five.

        3. Count Nine: Intentional Infliction of Emotional Distress

        Ballock alleges that Kief acted outrageously and with reckless

disregard      for    “community     standards”     by   “encourag[ing]      and

support[ing] his prosecution” (Dkt. No. 49 at 29). In response,

Kief contends that his conduct does not meet the legal standard of

an outrageous act (Dkt. No. 114-1 at 24-25). Ballock’s argument, at

bottom, relies entirely on an email from Kief to Costlow (Dkt. No.

                                        23
BALLOCK V. COSTLOW, ET AL.                                1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

124 at 21).6

     To prevail on an intentional infliction of emotional distress

claim, Ballock must prove:

     (1) that the defendant’s conduct was atrocious,
     intolerable, and so extreme and outrageous as to exceed
     the bounds of decency; (2) that the defendant acted with
     the intent to inflict emotional distress, or acted
     recklessly when it was certain or substantially certain
     emotional distress would result from his conduct; (3)
     that the actions of the defendant caused the plaintiff to
     suffer emotional distress; and, (4) that the emotional
     distress suffered by the plaintiff was so severe that no
     reasonable person could be expected to endure it.

Travis v. Alcon Labs., Inc., 504 S.E.2d 419, 425 (W. Va. 1998).

     Whether conduct may reasonably be considered outrageous is a

legal question. Id. at 369. The West Virginia Supreme Court of

Appeals has elaborated on the type of conduct that may give rise to

liability:

     [I]t has not enough to say that “the defendant has acted
     with an intent which is tortious or even criminal, or
     that he has intended to inflict emotion distress, or
     even that his conduct has been characterized by


     6
       As a matter of law, neither Kief’s assignment of Gaskins to
investigate Costlow’s harassment complaint, nor Ballock’s arrest
based on probable cause was outrageous. Given the safety concerns
of the State Police regarding Ballock’s authorization to carry a
firearm, it was not outrageous to arrest Ballock in a secure
courthouse, rather than at his home or place of work.

                                24
BALLOCK V. COSTLOW, ET AL.                                1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

     ‘malice,’ or a degree of aggravation which would entitle
     the plaintiff to punitive damages for another tort.”

Id. at 425-26 (citation omitted). Notably, “[t]he elements to

establish a malicious prosecution case are less severe than an

action for outrageous conduct.” Hines v. Hills Dep’t Stores, Inc.,

454 S.E.2d 385, 390 (W. Va. 1994) (per curiam) (holding that a

jury’s determination that probable cause precluded a claim for

malicious prosecution also negated an action for outrageous conduct

because malicious prosecution requires a lesser degree of proof).

     Kief’s email to Costlow followed a hearing where the Family

Court judge declined to unseal a forensic psychiatry report of

Costlow that Ballock had argued contained exculpatory evidence

favorable to his case (Dkt. No. 124 at 21). In his email to

Costlow, Kief stated: “I’m sure [Ballock] has tucked his tail

between his legs and was humiliated . . . I am so glad he shot

Scott down for everything” (Dkt. No. 114-27). Even viewed most

favorably to Ballock, the remarks establish no more than that Kief

may have reacted as a zealous advocate for a victim. But they do

not establish the level of outrageousness required to sustain an


                                25
BALLOCK V. COSTLOW, ET AL.                                            1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

intentional infliction of emotional distress claim under West

Virginia law.

     In this vein, it is probative that Ballock never learned of

Kief’s   email   until   after   it   was   produced    in    the   course   of

discovery. As he was unaware of its existence at the time it was

sent, he cannot establish the element of causation necessary to

sustain a successful intentional infliction of emotional distress

claim. Because Ballock cannot meet his high burden of establishing

that Kief’s conduct was outrageous, Kief is entitled to summary

judgment as to Count Nine.

     4. Count     Ten:   Tortious     Interference     with   an    Employment
     Contract

     In his third amended complaint, Ballock alleges that, after he

visited a State Police detachment, “a uniformed representative” of

the State Police visited the FBI resident agency and lodged a

complaint about Ballock’s lawsuit (Dkt. No. 49 at 31). Not only

does the person at issue remain unidentified, Kief contends that

his communications with the FBI about Ballock were truthful and not

causally connected to Ballock’s termination (Dkt. No. 114-1 at 18-


                                      26
BALLOCK V. COSTLOW, ET AL.                                     1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

20). In reply, Ballock alleges that when Kief spoke with the FBI,

Ballock’s petition for expungement of his criminal conviction was

pending in state court. Ballock characterizes Kief’s discussion as

“reckless at best” (Dkt. No. 124 at 20).

     To   establish   tortious   interference   with   a   contract,   a

plaintiff must show (1) the existence of a contractual or business

relationship or expectancy; (2) an intentional act of interference

by a party outside that relationship or expectancy; (3) proof that

the interference caused the harm sustained; and (4) damages. Syl

Pt. 5, Hatfield v. Health Mgmt. Assocs. of W. Va., 672 S.E.2d 395,

403 (W. Va. 2008) (quoting Syl. Pt. 2, Torbett v. Wheeling Dollar

Sav. & Trust Co., 314 S.E.2d 166 (W. Va. 1983)). Kief cannot be

liable if any interference was justified. Id.; Torbett, 314 S.E.2d

215-26 (adopting Restatement (Second) of Torts § 772 (1979) and

holding that giving truthful information is an absolute bar to a

claim of tortious interference, whether or not the information is

requested).

     Beyond his bare allegation, Ballock has offered no evidence

that Kief visited the FBI in an attempt to interfere with his

                                  27
BALLOCK V. COSTLOW, ET AL.                                     1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

employment. Kief denies doing so and Ballock produced no evidence

refuting that denial. But even if evidence sufficient to make out

a prima facie case of such a visit did exist, there is no factual

dispute that any communications that Kief may have had with the FBI

fail to rise to the level of tortious interference with employment.

The first of these communications occurred when a state trooper,

either Kief or Gaskins, notified the FBI that Ballock was under

criminal investigation. When interviewed by the FBI on April 14,

2016, Kief was responding to the FBI’s request. Finally, it was

only after Ballock visited the State Police detachment that Kief

called the FBI to report Ballock’s alleged harassment.

      Significantly, Ballock has failed to establish that any of

Kief’s communications with the FBI were untruthful. That fact alone

fatally undermines his claim of tortious interference. Nor does

Ballock offer any evidence that Kief’s actions proximately caused

his   termination.   His   claim   that   Kief   “set   in   motion   an

investigation process [in the FBI]” (Dkt. No. 124 at 15-16) fails

for the reason that the FBI never discussed the State Police

investigation in its March 5, 2019 termination letter. According to

                                   28
BALLOCK V. COSTLOW, ET AL.                                      1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

the FBI, Ballock was terminated for weapons safety violations,

unprofessional off-duty conduct, and lying under oath (Dkt. Nos.

114-25 at 2; 124 at 6).

     Furthermore, Ballock’s allegation that the FBI interviewed

Kief while Ballock’s petition for expungement was pending is

factually inaccurate. Based on the evidence of record, it is

undisputed that the FBI interviewed Kief roughly one week after the

criminal charges against Ballock were dismissed on April 7, 2016

(Dkt. No. 128 at 14). And the expungement order states that the

petition for expungement was filed more than 60 days after that

dismissal (Dkt. No. 128-8). Tellingly, W. Va. Code § 61-11-25(e)

only prohibits public officers from discussing charges following an

expungement order, not after the filing of an expungement petition.

Thus, the timing of Kief’s interview with the FBI provides no

support   for   Ballock’s   claim   of   intentional   interference   with

employment, let alone the “reckless” interference he has alleged.

The Court therefore GRANTS Kief’s motion for summary judgment as to

Count Ten.



                                    29
BALLOCK V. COSTLOW, ET AL.                                           1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

       5. Count Six: Conspiracy

       In Count Six of his third amended complaint, Ballock alleges

that Kief and Costlow agreed to commit wrongful acts. Count Six

does not allege whether Ballock is pursuing his conspiracy claim

under state law or § 1983 (Dkt. No. 49 at 27). Nor does it describe

the nature of the agreement or the unlawful acts committed. It also

does not allege what the unlawful goal was or specify the unlawful

means used to accomplish it. Kief argues that, whether under

federal or state law, Ballock has not offered even a shred of

evidence establishing that he and Costlow shared a conspiratorial

objective, came to a mutual agreement to accomplish some unlawful

goal, or mutually agreed to use unlawful means to accomplish some

otherwise lawful goal (Dkt. No. 114-1 at 26-30).

       Under West Virginia law, a conspiracy requires “a combination

of two or more persons by concerted action to accomplish an

unlawful purpose or to accomplish some purpose, not in itself

unlawful, by unlawful means.” Dunn v Rockwell, 689 S.E.2d 255, 268

(W. Va. 2009); see also Hays v. Bankers Trust Co. Of Ca., 46 F.

Supp   .2d   490,   497   (S.D.   W.   Va.   Apr.   19,   1999)   (“[A]   civil

                                       30
BALLOCK V. COSTLOW, ET AL.                                       1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

conspiracy is a combination to commit a tort”).

     The   elements   of   a   §   1983   conspiracy   claim   include   a

requirement that the plaintiff establish that his constitutional

rights were violated because the defendants “acted jointly in

concert and that some overt act was done in furtherance of the

conspiracy.” Hinkle v. City of Clarksburg, 81 F.3d 416, 421 (4th

Cir. 1996). To survive summary judgment on a § 1983 conspiracy

claim, it is incumbent on Ballock to produce sufficient evidence

from which a jury may conclude that Kief and Costlow “shared the

same conspiratorial objective,” that is they “positively or tacitly

came to a mutual understanding to try to accomplish a common and

unlawful plan.” Id.

     Acknowledging the woefully inadequate factual allegations of

Ballock’s conspiracy claim, Ballock’s attorney urges the Court to

liberally construe Count Six of the third amended complaint to

include a conspiracy claim under § 1983, arguing that when the

first complaint was filed, Ballock was representing himself (Dkt.

Nos. 1, 138). This argument is unavailing, however, since Ballock

was represented by counsel when he filed both his second and third

                                    31
BALLOCK V. COSTLOW, ET AL.                                1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

amended complaints. In any event, Ballock’s attempt to state a

colorable conspiracy claim, whether under federal or state law, is

fatally flawed.7 Not only has no conspiracy claim been adequately

pled, there simply are no material facts in dispute to support the

existence of a conspiracy under any legal theory.

     Even when all the evidence of record is considered in the

light most favorable to Ballock, he has failed to establish a

conspiracy under § 1983 or state law for two reasons. First, Kief

committed no unlawful act; therefore, no tort or constitutional

violation exists on which to base any conspiracy claim involving

him. Syl. pt. 8, Dunn, 689 S.E.2d at 259 (2009) (“The cause of



     7
      Ballock’s theory of conspiracy is set forth not in his third
amended complaint but in his summary judgment briefings where he
argues that communications between Kief and Costlow show an
agreement to unlawfully circumvent “court orders” (Dkt. No. 124 at
21-22). The Court presumes that these “court orders” are the
attachment to the motion to dismiss Ballock’s criminal charges and
the injunctive relief provided in the divorce decree. Notably,
however, Ballock does not mention the divorce decree at all in his
third amended complaint, although he had knowledge of it from the
outset of the litigation. Cumpston v. Central Supply Company West
Virginia, No. 1:17CV61, 2018 WL 4855216 (N.D. W. Va. Oct. 5, 2018).
Therefore, as a threshold matter, Ballock has failed to
sufficiently plead a conspiracy under § 1983 or state law. This
alone is a ground for dismissal.

                                32
BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

action is not created by the conspiracy but by the wrongful acts

done by the defendants to the injury of the plaintiff.”). Indeed,

“[a] conspiracy is not, itself, a tort,” and so “[i]t is the tort,

and each tort, not the conspiracy, that is actionable.” Id. (citing

Segall v. Hurvitz, 114 Wis.2d 471, 481 (Wis. App.1983). Thus, a

conspiracy as to Kief cannot be based on any dismissed causes of

action.

     Second, there is no genuine dispute about whether Kief and

Costlow ever reached an unlawful agreement. Specifically, email

communications   between   Costlow    and   the   State   Police    do   not

establish a mutual agreement or conspiratorial objective between

Kief and Costlow to accomplish some unlawful goal or to use

unlawful means to accomplish a lawful goal. First, a September 8,

2013 email from Costlow to Gaskins merely informs Gaskins of the

date and time of the family court hearing. It discusses no illegal

common plan or scheme and, importantly, does not evince that Kief

was involved in or even knew of these discussions (Dkt. No. 114-

26). Whether or not Costlow may have hoped Ballock’s arrest would

have prejudiced the Family Court judge in her favor, there is


                                 33
BALLOCK V. COSTLOW, ET AL.                                          1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

absolutely no evidence that Kief shared this objective.

      Second, on March 7, 2016, Kief responded to an email from

Costlow advising that the Family Court judge had not unsealed her

psychological evaluation. Kief’s reply––“I’m sure [Ballock] has

tucked his tail between his legs and was humiliated . . . I am so

glad he shot Scott down on everything” (Dkt. No. 114-27)––may have

been injudicious, but it falls far short of establishing that Kief

and Costlow acted jointly in an effort to illegally influence the

Family Court judge to bar release of the evaluation, or even agreed

to attempt to do so.

      Finally, an email on April 14, 2016 implies that Kief had

asked Costlow if there was anything important she wanted him to

share with the FBI. (Dkt. No. 114-29). In his response to Kief’s

motion   for   summary   judgment,    Ballock   relies    heavily   on   this

communication to argue that a prima facie case exists that Kief and

Costlow shared a common, unlawful purpose to circumvent “court

orders” (Dkt. No. 124 at 21), presumably (1) the attachment to the

motion to dismiss Ballock’s criminal case in which Costlow agreed

she   would    not   communicate     “any   disparaging    information    or


                                     34
BALLOCK V. COSTLOW, ET AL.                                      1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

commentary to Scott Ballock’s employer or place of employment,” and

(2) the divorce decree prohibiting the parties from contacting one

another’s employers (Dkt. Nos. 114-21 at 3).

       Kief   contends   he   was   asking   Costlow   to   refresh   his

recollection about details of an investigation that had begun three

years earlier (Dkt. No. 114-1 at 29). Although he testified that he

did not know the Family Court judge had ordered Costlow not to

communicate with the FBI about Ballock (Dkt. No. 114-3 at 21), in

an email to Kief on August 11, 2014, Costlow mentions that she had

“signed an agreement to not contact the FBI” (Dkt. No. 117-1 at

26).

       Even if Costlow told Kief at one point about the agreement not

to contact the FBI, there is no evidence Kief intended to subvert

the terms of the divorce decree, or that such a goal was even on

his mind when he asked Costlow to refresh his recollection. There

also is no evidence that Kief knew the specific language of the

divorce decree or agreed with Costlow to help her violate a court

order.

       Tellingly, in a follow up email, Costlow told Kief that she


                                    35
BALLOCK V. COSTLOW, ET AL.                                1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

planned to meet with the FBI (Dkt. No. 117-1 at 35). Since she made

her own plans to do so, there was no reason for Kief to assist her

in circumventing the divorce decree or the attachment to the motion

to dismiss Ballock’s harassment charges. Clearly, Costlow alone

made the decision to speak to the FBI, and Ballock cannot establish

any material question of fact in dispute regarding this issue.

Accordingly, the Court GRANTS Kief’s motion for summary judgment as

to Count Six, the conspiracy claim.

     6. Qualified Immunity

     Alternatively, Kief contends that he has not violated any

clearly established law and is therefore qualifiedly immune from

suit under both West Virginia and federal law (Dkt. No. 114-1 at

14). Under West Virginia law, a public executive or official acting

within the scope of his or her authority may be entitled to

qualified immunity from personal liability for official acts. State

v. Chase Sec., Inc., 424 S.E.2d 591, 599-600 (W. Va. 1992). Where

there is no dispute regarding the foundational facts, the ultimate

determination of whether qualified immunity bars a civil action is

one of law for the court to decide. Syl. pt. 1, Hutchison v. City


                                36
BALLOCK V. COSTLOW, ET AL.                                           1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

of Huntington, 479 S.E.2d 649, 654 (W. Va. 1996).

     Under   West   Virginia   law,    in   order   to   determine   whether

qualified immunity applies to Kief, the “[C]ourt must determine

whether [Ballock] has demonstrated that [discretionary] acts or

omissions are in violation of clearly established statutory or

constitutional rights or laws of which a reasonable person would

have known or are otherwise fraudulent, malicious, or oppressive.”

W. Va. Bd. Of Educ. v. Marple, 782 S.E.2d 75, 84 (W. Va. 2015)

(citing Chase Securities, 424 S.E.2d at 591); see also Syl. pt. 11,

W. Va. Reg’l Jail & Corr. Fac. Auth. v. A.B., 766 S.E.2d 751 (W.

Va. 2014). If Ballock cannot make such a showing, Kief is immune

from liability.

     Similarly, in the Fourth Circuit, “[t]o successfully avail

[himself] of qualified immunity, [Kief] must show either that no

constitutional violation occurred or that the right violated was

not clearly established at the time it was violated.” Hunter v.

Town of Mocksville, 789 F.3d 389, 396 (4th Cir. 2015). Courts must

decide (1) “whether a constitutional right would have been violated

on the facts alleged” and (2) assuming the violation of the right


                                      37
BALLOCK V. COSTLOW, ET AL.                                          1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

is established, “whether the right was clearly established at the

time such that it would be clear to an objectively reasonable

officer that his conduct violated that right.” Gilmore, 278 F.3d at

366-67 (internal citations and quotations omitted); see also Hupp

v. Cook, 931 F.3d 307, 318 (4th Cir. 2019).

          a. Violation of State Law or Otherwise               Fraudulent,
          Malicious, or Oppressive Conduct

     Under   state    law,   Ballock    cannot   establish   the   essential

element of a violation of a state statute or other law. Nor can he

establish that Kief’s acts were “otherwise fraudulent, malicious,

or oppressive.”      Marple, 782 S.E.2d at 84. In the first place, he

has not alleged fraud or oppression, nor has he established a prima

facie case that Kief’s actions were motivated by malice. As

discussed earlier in this opinion, the existence of probable cause

to arrest Ballock negates any finding of malice. Furthermore, there

is no evidence that any of Kief’s communications were untruthful or

unjustified. Thus, qualified immunity applies so long as Kief did

not violate any of Ballock’s clearly established constitutional

rights.



                                       38
BALLOCK V. COSTLOW, ET AL.                                1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

          b. Violation of Clearly Established Constitutional Rights

     When viewed in the light most favorable to Ballock, there is

no evidence that Kief violated any of Ballock’s clearly established

constitutional rights. First, as discussed earlier, Ballock’s abuse

of process claims do not rise to the level of a denial of due

process. Further, his malicious prosecution claims are legally

infirm and do not amount to an unlawful seizure in violation of the

Fourth Amendment. Ballock has failed to show either that Kief acted

unreasonably in assigning the criminal investigation to Gaskins or

secured Ballock’s arrest without probable cause. Contra Hupp, 931

F.3d at 307 (finding that an officer did not act in an objectively

reasonable fashion when the magistrate’s probable cause finding was

based on false statements by an officer). Thus, no violation of

Ballock’s Fourth Amendment rights occurred.

     Finally, Kief did not violate Ballock’s liberty interest in

continued government employment. To prove such a deprivation,

Ballock must show that any injury to his reputation was accompanied

by a state action that “distinctly altered or extinguished his

legal status.” Shirvinski v. U.S. Coast Guard, 673 F.3d 308, 314-15


                                39
BALLOCK V. COSTLOW, ET AL.                                           1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

(4th Cir. 2012). Although termination of government employment that

“foreclose[s]       freedom   to   take   advantage   of   other   employment

opportunities” may amount to such a showing, such alteration or

extinguishment must be “a result of the state action complained

of.” Paul v. Davis, 424 U.S. 693, 710-11 (1976) (describing the

reputational harm stigma plus test).

      Here, the FBI’s stated reasons for terminating Ballock are

unrelated to any of Kief’s actions. These reasons include (1)

weapons safety violations; (2) unprofessional off-duty conduct; and

(3)   and   lying    under    oath.   Accordingly,    if   other   employment

opportunities       were     foreclosed     to   Ballock   because   of   his

termination, it was not the result of any state action by Kief. The

Court therefore GRANTS summary judgment to Kief on the alternative

ground of qualified immunity.

B.    CLAIMS AGAINST DEFENDANT ELLEN RUTH COSTLOW

      According to Ballock, his allegations against Costlow were

triggered by Kief’s investigative call to her in response to

Ballock’s father’s allegation that she was having an affair with

Berry. After receiving Kief’s call, Costlow filed a criminal


                                       40
BALLOCK V. COSTLOW, ET AL.                                            1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

complaint alleging that Ballock was harassing her with unwelcome

emails and text messages. Ballock further claims that Costlow gave

false    information   to   Gaskins    as   part   of   the   State    Police

investigation into her allegations of harassment. Ballock contends

that Costlow’s communications with Kief and Gaskins support his

conspiracy claims and preclude summary judgment. Finally, Ballock’s

claims against Costlow involve her conversations with the FBI in

May, 2016, which Ballock contends directly violated her written

obligations under the attachment to the motion to dismiss and under

her final divorce decree.

        1. Counts One, Two, Six, and Seven: Abuse of Process under §
        1983, Malicious Prosecution under § 1983, Conspiracy, and
        Defamation under § 1983

        Costlow argues that an absence of any conspiracy requires

dismissal of all § 1983 claims against her because she is a private

individual (Dkt. No. 116-1 at 15). In his response, Ballock attacks

Costlow’s credibility, arguing that it is for a jury to decide

whether to credit her version of the facts (Dkt. No. at 126 at 2).

He restates his allegation that she conspired with Kief and adopts

by reference his conspiracy argument against Kief. Id. at 4. In her


                                      41
BALLOCK V. COSTLOW, ET AL.                                           1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

reply, Costlow argues that Ballock does not contest the evidence of

probable cause for his arrest and asserts that no order prevented

her from speaking with the State Police (Dkt. No. 131 at 2, 18).

     A private party may be liable under § 1983 when the party

participates   with   a   state   actor   in   a   conspiracy   to   violate

another’s constitutional rights, Lugar v. Edmondson Oil Co., Inc.,

457 U.S. 922, 930-31, or where there exists an interdependence or

“symbiosis” between the private and the state actors. Jackson v.

Pantazes, 810 F.2d 426, 430 (4th Cir. 1987). A private party’s

“mere furnishing of information to police officers who take action

thereon does not constitute joint action under color of state law.”

Hessami v. Corp. of Ranson, 170 F. Supp .2d 626, 624 (N.D. W. Va.

2001) (citing Lee v. Town of Estes Park, 820 F.2d 1112, 1115 (10th

Cir. 1987)). Symbiosis exists when the state profited from a

private wrong. Rendell-Baker v. Kohn, 457 U.S. 830 (1982).

      As discussed earlier, there is no evidence that Kief and

Costlow participated in a conspiracy. Costlow contends that she was

not a part of the decision to criminally charge Ballock (Dkt. No.

116-1 at 18), and also argues convincingly that merely providing


                                    42
BALLOCK V. COSTLOW, ET AL.                                        1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

Gaskins    with   the   DVD-R   containing   Ballock’s   messages      during

Gaskins’s investigation in September, 2013, did not involve her in

a common, unlawful plan with Kief. Id. at 19.

     After careful review of the evidence of record, the Court

concludes that there is insufficient evidence to support the

elements    of    a   conspiracy   claim   involving   Costlow   and    Kief.

Moreover, there is no evidence whatsoever that the state profited

from Costlow’s actions. Accordingly, Costlow is entitled to summary

judgment as to Counts One, Two, Six, and Seven.

     2. Counts Four and Five: Abuse of Process and Malicious
     Prosecution under State Law

     Because Ballock is unable to establish that the criminal

process was used against him for anything other than prosecuting

him for offenses for which probable cause existed, his state law

abuse of process and malicious prosecution claims against Costlow

fail as a matter of law. Additionally, for the reasons discussed

earlier in this opinion, his abuse of process claims against

Costlow are time barred. The Court therefore GRANTS Costlow’s

motion for summary judgment as to Counts Four and Five.



                                      43
BALLOCK V. COSTLOW, ET AL.                                          1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

       3. Counts Eight, Nine, Eleven, Twelve, and Thirteen: Slander,
       Intentional Infliction of Emotional Distress, Tortious
       Interference with an Employment Contract, Defamation, and
       Breach of Contract under State Law

       In filing his complaint, Ballock invoked federal question

jurisdiction under 28 U.S.C. §§ 1983, 1331, and 1343, as well as

this   Court’s    supplemental   jurisdiction   pursuant     to   28   U.S.C.

§ 1367(a) (Dkt. No. 49 at 2). Under 28 U.S.C. § 1367(c)(3), the

Court “may decline to exercise supplemental jurisdiction” and has

discretion   to    dismiss   state   claims   where,   as   here,   “it   has

dismissed all claims over which it has original jurisdiction.”

       “Among factors that inform this discretionary determination

are convenience and fairness to the parties, the existence of any

underlying federal policy, comity, or considerations of judicial

economy.” Shanaghan v. Cahill, 58 F.3d 106, 110 (4th Cir. 1995)

(citing Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7

(1988) (“[I]n the usual case in which all federal-law claims are

eliminated before trial, the balance of factors . . . point toward

declining to exercise jurisdiction over the remaining state-law

claims.”)); see, e.g., Keating v. Neb. Public Power Dist. 660 F.3d



                                     44
BALLOCK V. COSTLOW, ET AL.                                             1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

1014, 1018-19 (8th Cir. 2011) (affirming district court’s dismissal

of state law claims in light of summary judgment on § 1983 claim).

     Fairness concerns any prejudice to the parties. McCullough v.

Branch Banking & Trust, 844 F. Supp. 258, 261 (E.D.N.C. 1993).

Under West Virginia law, for one year from the date of an order

dismissing an action, a party may re-file an action involuntarily

dismissed for any reason not based on the merits. W. Va. Code § 55-

2-18. Because Ballock’s remaining claims were timely filed in

federal court, if dismissed here, they would not be time-barred

should he chose to re-file them in state court. Thus, a dismissal

without   prejudice,     although   perhaps     an    inconvenience,      is   not

unfair. Accordingly, the first factor weighs in favor of dismissing

Ballock’s state law claims.

     As to the second and third factors, no underlying federal

policy weighs in favor of the Court maintaining jurisdiction over

Ballock’s remaining state law claims. Indeed, the criminal and

family    law   issues   that   remain    are   “at    the   heart   of    state

sovereignty.” Harper v. Public Service Com’n of W. Va., 396 F.3d

348, 354 (4th Cir. 2005)(“that which must be respected through

                                     45
BALLOCK V. COSTLOW, ET AL.                                         1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

‘comity’ is identical to the traditional ‘areas of paramount state

concern,’ and also the same as the ‘important state interests’

test” (internal citations omitted)); see also Mills v. Mills, 2:04-

23286-DCN-GCK, 2006 WL 8443489, at *3 (D.S.C. April 5, 2006)

(“Family law is among the most central state law interests.”).

     Ballock’s remaining claims all arise from writings attached to

a motion to dismiss and a final divorce decree, both of which were

filed in West Virginia state court (Dkt. Nos. 114-21; 117-1). It

therefore is clearly in the state court’s interest to interpret

and, if necessary, enforce its earlier rulings. Moreover, Ballock

has repeatedly asserted that this matter belongs in Family Court

(Dkt. Nos. 124 at 15; 117 at 6). Thus, the second and third factors

weigh strongly in favor of declining to exercise supplemental

jurisdiction here.

     Finally, because this case is in the summary judgment phase,

no overriding interest of judicial economy will be served by

dismissing    the   claims.   This   factor   thus   weighs   in   favor   of

retaining    jurisdiction;    standing    alone,   however,   it   does    not

outweigh the compelling fact that all remaining claims against

                                     46
BALLOCK V. COSTLOW, ET AL.                                            1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

Costlow   involve   quintessentially     state   law   causes    of    action.

Therefore, given that all federal claims have been dismissed, the

Court concludes that the balance of factors weighs strongly in

favor of declining to exercise jurisdiction over the remaining

state law claims. Pursuant to 28 U.S.C. § 1367(c)(3), therefore,

the   Court   DISMISSES   Counts   Eight,   Nine,   Eleven,     Twelve,   and

Thirteen WITHOUT PREJUDICE as to Costlow.

                 V. CONCLUSION AND SUMMARY OF RULINGS

      In conclusion, for the reasons discussed, the Court:

•     GRANTS Kief’s motion for summary judgment as to all counts

      [Dkt. No. 114], and DISMISSES those claims WITH PREJUDICE;

•     GRANTS IN PART Costlow’s motion for summary judgment as to

      Counts One, Two, Four, Five, Six, Seven, and Ten [Dkt. No.

      116], and DISMISSES those claims WITH PREJUDICE;

•     DISMISSES WITHOUT PREJUDICE Ballock’s remaining state law

      claims against Costlow, Counts Eight, Nine, Eleven, Twelve,

      and Thirteen; and

•     DENIES AS MOOT Kief’s motions in limine (Dkt. Nos. 149, 150).

      It is so ORDERED.

                                    47
BALLOCK V. COSTLOW, ET AL.                                1:17CV52

          AMENDED MEMORANDUM OPINION AND ORDER GRANTING
        KIEF’S MOTION FOR SUMMARY JUDGMENT [DKT NO. 114],
     GRANTING IN PART COSTLOW’S MOTION FOR SUMMARY JUDGMENT
[DKT. NO. 116], AND DISMISSING THE PLAINTIFF’S § 1983 CLAIMS WITH
PREJUDICE AND HIS SUPPLEMENTAL STATE LAW CLAIMS WITHOUT PREJUDICE

     The Court DIRECTS the Clerk to transmit copies of this Amended

Memorandum Opinion and Order to counsel of record and to the Clerk

of the Circuit Court of Monongalia County, West Virginia. The Court

further DIRECTS the Clerk to remove this action from the active

docket of this court.

DATED: December 23, 2019

                              /s/ Irene M. Keeley
                              IRENE M. KEELEY
                              UNITED STATES DISTRICT JUDGE




                                48
